DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below (attached). Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37
CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than
the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Matthew J. Esserman on 03/01/2021.
Claim 1-5 and 7-14 are amended as annotated in the attached document “Examiner’s
Amendment", received via e-mail correspondence from Matthew J. Esserman on 03/02/2021 per
MPEP § 1302.04.
Allowable Subject Matter
Claim 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 11/04/2020.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“and wherein the storing also comprises constructing a hybrid learning rule of a hybrid memory model having an intermediate characteristic between an asymmetric learning rule of a ” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The closest identified prior art is Gibson (U.S. 2016/0034812). Gibson is relied upon for teachings of a spiking neural network (Gibson: Paragraph [0055] “In a dynamic spiking neuron model, such as Izhikevich's simple model” A spiking neural network is taught as a dynamic spiking neuron model, such as Izhikevich's simple model.) which utilizes a spike-timing-dependent plasticity (STDP) learning rule (Gibson: Paragraph [0042] “Those skilled in the art will appreciate that examples of the learning rule include, but are not limited to the spike-timing-dependent plasticity (STDP) learning rule”). Although Gibson further teaches a LSTM in a spiking neural network model it fails to explicitly disclose “a hybrid memory model having an intermediate characteristic between an asymmetric learning rule of a short-term memory model that forms an emulated volatile memory and a symmetric learning rule of a long-term memory model that forms an emulated non-volatile memory by controlling an individual synaptic stability in the STDP learning rule.” 
The second closest prior art of record Sinyavskiy (U.S. 20130325775) is relied upon for teachings of a specific set of learning rule (e.g., supervised, unsupervised, reinforcement) (Sinyavskiy: Paragraph [0007] “a specific set of learning rules (e.g., supervised, unsupervised, reinforcement).”). 
The third and fourth closest prior arts of record are Bush (Dual Coding with STDP in a Spiking Recurrent Neural Network Model of the Hippocampus) and Miao (U.S. 2015/0318040). Bush further teaches symmetric and asymmetric rules in the abstract. However, both references 
Claim 10 and 11 are allowed similarly to claim 1. Claims 2-4 and 6-14 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1-4 and 6-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A.S./Examiner, Art Unit 2123  
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116